Citation Nr: 0833162	
Decision Date: 09/26/08    Archive Date: 10/02/08

DOCKET NO.  07-20 636A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs North Florida/South
Georgia Veterans Health System in Gainesville, Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred at a private medical facility on 
January 18, 2007.


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel




INTRODUCTION

The veteran had active service from February 1975 to February 
1977 and from October 1978 to November 1979.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2007 decision of the Department of 
Veterans' Affairs (VA), North Georgia/South  Florida Veterans 
Health System in Gainesville, Florida, which denied the above 
claim.

In April 2008, the veteran had been scheduled to testify at a 
personal hearing over which a Veterans Law Judge would have 
presided while at the Regional Office (RO) in St. Petersburg, 
Florida, however, he failed to appear as scheduled.


FINDINGS OF FACT

1.  The veteran is not service-connected for any 
disabilities.

2.  The veteran received care at a private facility's 
emergency room on January 18, 2007 for reported pain in the 
left shoulder and arm.

3.  The evidence does not reveal that VA approved a request 
for prior authorization for the medical services in question.

4.  VA care was feasibly available at the time the veteran 
received treatment at the private emergency room on January 
18, 2007.


CONCLUSION OF LAW

The criteria for reimbursement or payment by VA of the cost 
of unauthorized medical services provided by the private 
emergency room on January 18, 2007,  have not been met.  38 
U.S.C.A. §§ 1703, 1725, 1728 (West 2002 & 2007); 38 C.F.R. §§ 
17.120, 17.1002 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to assist and notify

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2007), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2007), requires VA to assist a claimant at the time that he 
or she files a claim for benefits.  As part of this 
assistance, VA is required to notify claimants of what they 
must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that the claimant is to provide; 
and (3) that VA will attempt to obtain.  See Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA 
notice requirements).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

After carefully reviewing the record, the Board concludes 
that the notice requirements of the VCAA have been satisfied 
with the respect of the issue on appeal.  The veteran was 
informed of VA's duty to assist him in the development of his 
claim in a letter dated in March 2008.  In addition, a review 
of the record indicates that the veteran clearly understood 
what was needed to establish his claim. He affirmatively 
expressed his belief that he was provided emergency medical 
care due to severe pain which was hazardous to his health.  
He was also sent correspondence, albeit after the original 
denial, of the laws and regulations governing his claim.  
Therefore, it is determined that any prejudicial error 
resulting from any insufficiency of VCAA notification has 
been overcome.  As there is no indication that there exists 
any evidence which could be obtained which would have an 
effect on the outcome of this case, no further VCAA notice is 
necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) (VCAA notice is not required where there is no 
reasonable possibility that additional development will aid 
the veteran).

Payment or reimbursement of unauthorized medical expense

The veteran is seeking entitlement to reimbursement for 
medical care rendered to him by a private facility's 
emergency room on January 18, 2007.

In claims involving payment or reimbursement by VA for 
medical expenses incurred as a result of treatment at a 
private facility, it must first be determined whether the 
services for which payment is sought were authorized by VA.  
See 38 U.S.C.A. § 1703(a).  If not authorized, it must be 
determined whether the claimant is otherwise entitled to 
payment or reimbursement for services not previously 
authorized.  See 38 U.S.C.A. § 1728(a) and the Veterans 
Millennium Healthcare and Benefits Act, 38 U.S.C.A. § 1725.  
See also Hennessey v. Brown, 7 Vet. App. 143 (1994).

In this case, the veteran has not argued, nor does the 
evidence suggest, that prior authorization for private 
medical treatment on January 18, 2007, was obtained.  Thus, 
the pertinent issue is whether he is eligible for payment or 
reimbursement for medical services that were not previously 
authorized.

Under 38 U.S.C.A. § 1728, there is a three-prong test for 
meeting the requirements of entitlement to payment or 
reimbursement for unauthorized medical expenses.  Failure to 
satisfy any of the three criteria precludes VA from paying 
unauthorized medical expenses incurred at a private facility.  
Zimick v. West, 11 Vet. App. 45, 49 (1998); see also Malone 
v. Gober, 10 Vet. App. 539, 542 (1997), citing Cotton v. 
Brown, 7 Vet. App. 325, 327 (1995)

Generally, in order to be entitled to payment or 
reimbursement of medical expenses incurred at a non-VA 
facility, a claimant must satisfy three conditions.  There 
must be a showing that:

(a) The care and services rendered were either:

(1) for an adjudicated service-connected disability, or

(2) for a non-service-connected disability associated with 
and held to be aggravating an adjudicated service- connected 
disability, or

(3) for any disability of a veteran who has a total 
disability, permanent in nature, resulting from a service-
connected disability, or

(4) for any injury, illness, or dental condition in the case 
of a veteran who is participating in a rehabilitation program 
and who is medically determined to be in need of hospital 
care or medical services for reasons set forth in 38 C.F.R. § 
17.47(i) (2007); and

(b) The services were rendered in a medical emergency of such 
nature that delay would have been hazardous to life or 
health; and

(c) No VA or other Federal facilities were feasibly available 
and an attempt to use them beforehand or obtain prior VA 
authorization for the services required would not have been 
reasonable, sound, wise, or practicable, or treatment had 
been or would have been refused.

See 38 U.S.C.A. § 1728 (West 2002); 38 C.F.R. § 17.120 
(2007); see also Zimick, supra.

After a careful review of the evidence, the Board has 
determined that the veteran does not meet any of the 
criteria.

The veteran is not service-connected for any disabilities; 
thus, he cannot be permanently and totally disabled by 
service-connected disorders.  Clearly, the medical care at 
issue cannot be related to a service-connected disability.  
Finally, such care cannot be said to be for a non-service-
connected disability associated with and held to be 
aggravating a service-connected disability.

The provisions in 38 C.F.R. § 17.120 are conjunctive, not 
disjunctive.  See Melson v. Derwinski, 1 Vet. App. 334 (June 
1991) [use of the conjunctive "and" in a statutory provision 
meant that all of the conditions listed in the provision must 
be met]; compare Johnson v. Brown, 7 Vet. App. 95 (1994) 
(only one disjunctive "or" requirement must be met in order 
for an increased rating to be assigned).  Because the veteran 
has not met the requirements of (a), the Board need not 
address (b) and (c).  However, the Board notes that these 
criteria were not also met.  See Luallen v. Brown, 8 Vet. 
App. 92, 95-6 (1995), citing Holbrook v. Brown, 8 Vet. App. 
91, 92 (1995) (the Board has the fundamental authority to 
decide a claim in the alternative).

The medical evidence does not show that the veteran's pain in 
the left shoulder and arm, although arguably of an emergent 
nature, was hazardous to his life and health. Private 
hospital treatment records from the Florida Hospital Fish 
Memorial, dated on January 18, 2007, show that the veteran 
was diagnosed with chronic pain in the left shoulder.  He was 
given medication and discharged to his home with instructions 
in good condition.  There is no indication in the Emergency 
Room Triage Form that the veteran's life was in any danger.

In addition, a VA facility was feasibly available.  In the 
Emergency Room Triage Form, it is noted that the veteran's 
sharp pain in the left shoulder had been one week in 
duration, that the pain was alleviated with moist heat and 
medication, and that there were no other pain associated 
symptoms.  There were three nearby VA facilities in which 
that veteran could have sought treatment during the one week 
course of symptoms.  The VA Clinic in Sanford, Florida, was 
approximately 14 miles from the veteran's home; the VA Clinic 
in Daytona Beach was approximately 26 miles from the 
veteran's home; and the Orlando VA Clinic was approximately 
32 miles from the veteran's home.  As such, the Board finds 
that a VA medical care facility was readily available to the 
veteran.

Accordingly, the criteria for reimbursement under 38 U.S.C.A. 
§ 1728 are not met.

The Board will also consider an alternate theory of 
reimbursement, the Veterans Millennium Healthcare and 
Benefits Act (Millenium Act), 38 U.S.C.A. § 1725 (West 2002); 
see also 38 C.F.R. §§ 17.1000-1003 (2007).

To be eligible for reimbursement under the Millennium Act, 
the veteran must satisfy all of the following conditions:

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health (this standard would be met if 
there were an emergency medical condition manifesting itself 
by acute symptoms of sufficient severity (including severe 
pain) that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect the 
absence of immediate medical attention to result in placing 
the health of the individual in serious jeopardy, serious 
impairment to bodily functions, or serious dysfunction of any 
bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them before hand would not 
have been considered reasonable by a prudent layperson (as an 
example, these conditions would be met by evidence 
establishing that a veteran was brought to a hospital in an 
ambulance and the ambulance personnel determined that the 
nearest available appropriate level of care was at a non-VA 
medical center);

(d) The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
veteran could not have been safely discharged or transferred 
to a VA or other Federal facility (the medical emergency 
lasts only until the time the veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, the 
veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment;

(f) The veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the veteran or provider to 
comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals of the 
denial of payment);

(h) If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, 
the claimant has exhausted without success all claims and 
remedies reasonably available to the veteran or provider 
against a third party for payment of such treatment; and the 
veteran has no contractual or legal recourse against a third 
party that could reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the veteran's liability 
to the provider;

(i) The veteran is not eligible for reimbursement under 38 
U.S.C. 1728 for the emergency treatment provided (as has been 
discussed above, 38 U.S.C. 1728 authorizes VA payment or 
reimbursement for emergency treatment to a limited group of 
veterans, primarily those who receive emergency treatment for 
a service-connected disability).

38 U.S.C.A. § 1725; 38 C.F.R. § 17.1002.

In the instant case, there is no indication that a layperson 
would have reasonably expected any delay in treatment would 
have been hazardous to his life or health.  He had reported 
to the emergency room complaining of pain in the left 
shoulder and arm; he noted that he had been treated for the 
same condition, described as a pinched nerve, four days 
earlier.

As noted above, the veteran was diagnosed with chronic pain 
in the left shoulder, was given medication and discharged to 
his home in good condition, and there was no indication that 
his life was ever in any danger.  Moreover, appropriate VA 
facilities were feasibly available approximately 14 miles 
from his home. 

Therefore, the requirements that the condition be of such a 
nature that a prudent layperson would have reasonably 
expected that a delay in seeking immediate medical attention 
would have been hazardous to life or health, and that a VA or 
other Federal facility was not feasibly available, have not 
been met in this case.

In summary, for the reasons expressed above, the Board finds 
that the preponderance of the evidence is against 
reimbursement or payment for the unauthorized private medical 
care that the veteran received on January 18, 2007,  under 
the provisions of both 38 U.S.C.A. §§ 1725 and 1728.  The 
appeal must regretfully be denied. 


ORDER

Payment or reimbursement of unauthorized medical expenses 
incurred at a private medical facility on January 18, 2007, 
is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


